Order entered July 24, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00624-CV

                 IN THE INTEREST OF K.J., A MINOR CHILD, Appellant

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 16-25780-V

                                             ORDER
       Appellant’s brief in this termination of parental rights case is overdue. Our records

indicate appellant is represented by counsel.       On July 5, 2018, the Court issued an order

instructing appellant to file a brief and extension motion within ten days. No brief has been

received.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.      In that regard, the trial court shall make appropriate findings and

recommendations and determine: (1) whether appellant desires to prosecute the appeal, (2) why

appellant’s brief has not been timely filed, (3) whether new counsel is necessary to assure

effective representation of appellant; and (4) when it is anticipated appellant’s brief will be filed.

If new counsel is necessary, we ORDER the trial court to appoint a new attorney to represent

appellant.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within TWENTY DAYS of the date of this

order.

         This appeal is abated to allow the trial court to comply with the above order. The appeal

will be reinstated twenty days from the date of this order or when the findings are received,

whichever is earlier.




                                                     /s/    DOUGLAS LANG
                                                            PRESIDING JUSTICE